ORDER
PER CURIAM.
Vernon Elliott appeals from an Amended Judgment/Decree of Dissolution of Marriage entered by the Family Court of the County of St. Louis. We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value.
We affirm pursuant to Rule 84.16(b).